          Case 4:19-cv-03738-JST Document 29 Filed 09/18/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES

 Date: September 18, 2019         Time: 2:40-3:26               Judge: JON S. TIGAR
 Case No.: 19-cv-03738-JST        Case Name: Facebook, Inc. v. Rankwave Co., Ltd.

Attorney for Plaintiff: Alexander Southwell, Kim Do
Attorney for Defendant: John Neukom, Abraham Tabaie

 Deputy Clerk: Doug Merry                              Court Reporter: Pamela Batalo-Hebel


                                        PROCEEDINGS

Motion to Dismiss – held.

Counsel argues.

Plaintiff’s supplemental brief, no longer than 10 pages, shall be filed no later than September 25,
2019.

Upon submission of the brief, the matter will stand submitted.

If necessary, the Court will reset the case management conference set for September 30, 2019.
